Case 9:19-bk-Ol760-F|\/|D Doc 2 Filed 03/01/19 Page 1 of 6
UNITED STATES BANKRUPTCY COURT

MIDDLE DISTRICT OF FLORII)A
FORT MYERS DIVlSION
IN RE:

Debtor(s) Shayne Joseph Lewis and Elisha Marie I_,ewis CASE NO.:

 

CHAPTER 13 PLAN
A. NOTICES.

Debtor must check one box on each line to state whether or not the Plan includes each of the
following items. Ii` an item is checked as “Not Included,” if both boxes are checked, or if neither box
is checked, the provision will be ineffective if set out later in the Plan.

 

A limit on the amount ofa secured claim based on a valuation which may result in a partial

payment or no payment at all to the secured creditor. See Sections C.S(d) and (e). A separate \:| lncluded ii Not included
motion will be filed.

 

Avoidance ofa judicial lien or nonpossessory, nonpurchase money security interest under l l .
U.S.C. § 522(f]. A separate motion will be filed. See Section C.S{e]. \:| Inc|uded iii Nm mc|uded

 

 

 

 

Nonstandard provisions set out in Section E. |:] included [:| Not included

 

 

B. MONTHLY PLAN PAYMENTS.

Plan payments include the Trustee’s fee of 10% and shall begin 30 days from petition
filing)'conversion date. Debtor shall make payments to the Trustee for the period of 60
months. If the Trustee does not retain the full 10%, any portion not retained will be
disbursed to allowed claims receiving payments under the Plan and may cause an
increased distribution to the unsecured class of creditors

from
$250.00 months l through 60 ;
2_ from
$0.00 months through

C. PROPOSED DISTRIBUTIONS.

l. ADMINISTRATIVE ATT§ !RNEY'S FEE§.

Base Fee 53,600.00 Total Paid Prepetition $1,800.00 Balance Due 51.300-00
MMM Fee $D.OO Total Paid Prepetition $0.00 Balance Due $O-OO
Estimated Monitoring Fee at $50.00 per Month.

Attorney‘s Fees Payable Through Plan at $250.00 Monthly (subject to adjustment).

l Al| references to “Debtor" include and refer to both of the debtors in a ease filed jointly by two individuals Page -| of 6

 

Case 9:19-bk-Ol760-F|\/|D Doc 2 Filed 03/01/19 Page 2 of 6

 

 

\:\NONE 2. DOMESTIC SUPPORT OBLIGATIONS las defined in ll U.S.C. §101(14A_ll.
\:\NONE 3. PRIORITY CLAIMS las defined in 11 U.S.C. 8 507].

Last 4 Digits of` Acct. No. Creditor Tota| Claim Amount

NA lRS $l ?,,OOU.OO

 

4. TRUSTEE FEES. From each payment received from Debtor, the Trustee shall receive a fee,
the percentage of` which is fixed periodically by the United States Trustee.

5. SECURED CLAIMS. Pre-conf'lrmation payments allocated to secured creditors under the Plan.
other than amounts allocated to cure arrearages, shall be deemed adequate protection payments The Trustee shall
disburse adequate protection payments to secured creditors prior to confirmation_. as soon as practicable. it` the Plan
provides for payment to the secured creditor. the secured creditor has filed a proof of` claim or Debtor or Trustee has
filed a proof of claim for the secured creditor under § 501(c), and no objection to the claim is pending |t` Debtor's
payments under the Plan are timely paid, payments to secured creditors under the Plan shall be deemed contractually
paid on time.

 

iii NONE (a) Claims Secured by Debtor`s Principal Residence Which Debtor lntends to Retain -
M.ortgage, HOA and Condo Association Payments, and Arrears, if any,l Paid Through the
Plan. If the Plan provides for curing prepetition arrearages on a mortgage on Debtor's principal
residence, Debtor will pay, in addition to all other sums due under the proposed Plan. all regular
monthly postpetition mortgage payments to the Trustee as part oi` the Plan. These mortgage
payments, which may be adjusted up or down as provided f`or under the loan documents are due
beginning the first due date after the case is filed and continuing each month thereafter. The Trustee
shall pay the postpetition mortgage payments for Debtor's principal residence on the following
mortgage claims:

 

|E NONE (b) Claims Secured by Other Real Property Which Debtor Intends to Retain - Mortgage
Payments, HOA and Condo Association Payrnents, and Arrears, if any, Paid Through the
Plan. lf` the Plan provides to cure prepetition arrearages on a mortgage, Debtor will pay_. in addition
to all other sums due under the proposed Plan, all regular monthly postpetition mortgage payments
to the Trustee as part of` the Plan. These mortgage payments, which may be adjusted up or down as
provided for under the loan documents, are due beginning the first due date after the case is filed and
continuing each month thereafter. 'I`he Trustee shall pay the postpetition mortgage payments on the
following mortgage claims:

 

§ NONE (c) Claims Secured by Real Property - Debtor Intends to Seek Mortgage Moditication. If

Debtor obtains a modification of the mortgage, the modified payments shall be paid through the
Plan. Pending the resolution of`a mortgage modification request, Debtor shall make the following
adequate protection payments to the Trustee: (l) for homestead property, the lesser ot`3l% of gross
monthly income of` Debtor and non-filing spouse, if` any (at`ter deducting homeowners association
f`ees), or the normal monthly contractual mortgage payment; or (2) for non-homestead income-
producing property. 75% of` the gross rental income generated from the property.

 

 

Page 2 0f6

CaSe 9219-bl<-Ol760-F|\/|D DOC 2 Filed 03/01/19 PaCi€ 3 Of 6

 

NONE

(d) Claims Secu red by Real Property or Personal Property to Which Section 506
Valuation APPLIES (Strip I)own). Under 1 1 U.S.C. § 1322 (b)(2). this provision does not apply
to a claim secured solely by Debtor's principal residence A separate motion to determine secured
status or to value the collateral must be filed. The secured portion of` the claim, estimated below.
shall be paid. Unless otherwise stated in Section E, the payment through the Plan does not include
payments f`or escrowed property taxes or insurance.

 

NONE

(e] Liens to be Avoided Under ll U.S.C. § 522 or Stripped Ofi` Under ll U.S.C. § 506.
Debtor must file a separate motion under § 522 to avoid ajudicia| lien or a nonpossessory,
nonpurchase money security interest because it impairs an exemption or under § 506 to determine
secured status and to strip a lien.

 

NONE

(f) Claims Secured by Real Property andi'or Personal Property to Which Section 506
Valuation DOES NOT APPLY Under the Final Paragraph in ll U.S.C. § 1325(a). The claims
listed below were either: (l) incurred within 910 days before the petition date and secured by a
purchase money security interest in a motor vehicle acquired for the personal use of Debtor; or (2)
incurred within one year of the petition date and secured by a purchase money security interest in
any other thing of`value. These claims will be paid in f`ull under the Plan with interest at the rate
stated below.

 

NONE

(g) Claims Secured by Real or Personal Property to be Paid with Interest Through the
Plan under 11 U.S.C. § 1322(b)(2). The following secured claims will be paid in full under the
Plan with interest at the rate stated below.

 

NONE

(h) Claims Secured by Personal Property - Maintaining Regular Payments and Cu ring
Arrearage, if any, with All Payments in Plan.

 

 

NONE

(i) Secured Claims Paid Directly by Debtor. The following secured claims are being made via
automatic debit!drat`t from Debtor‘s depository account and are to continue to be paid directly to the
creditor or lessor by Debtor outside the Plan via automatic debit!draft. The automatic stay is
terminated in rem as to Debtor and in rem and fn personam as to any codebtor as to these creditors
and lessors upon the filing of this Plan. Nothing herein is intended to terminate or abrogate Debtor's
state law contract rights.

Last Four Digits of` Creditor Propertyr‘Collateral

Acct. No.
|_ 2315 I_.oan Care 4602 Dominion Dr., Naplesq FL 341 12
2_ 5955 A|ly Financial 201 ? Chrysler Pacit`lca
3_ 100l Capital One Auto 2012 Dodge Journey

 

Page 3 ofé

 

Ca§e 9'19-bl<-Ol760-F|\/|D DOC 2 Filed 03/01/19 Paqe 4 Of 6

 

 

[:| NONE (j) Surrender of Collatcrali'Property that Secures a Claim. Debtor will surrender the following
collatera|iproperty. The automatic stay under 1 l U.S.C. §§ 362(a) and 1301(a) is terminated in rem
as to Debtor and in rem and in personam as to any codebtor as to these creditors upon the filing of
this Plan.

Last Four Digits of Creditor Collateralfl-"roperty
Acct. No. Descriptioanddress
[_ 3607 Harley Davidson 2012 Street G|ide
2, 1902 Harley Davidson 201')' Low Rider
§§ NONE

(k) Secured Claims That Debtor Does Not Intend to Pay. Debtor does not intend to make
payments to the following secured creditors. The automatic stay is terminated in rem as to Debtor
and fn rem and in personam as to any codebtor with respect to these creditors upon the filing of this
Plan. Debtor's state law contract rights and defenses are neither terminated nor abrogated

 

|:| NoNE

LEASES il EXECUTORY CONTRACTS. As and for adequate protection_. the Trustee shall

disburse payments to creditors under leases or executory contracts prior to confirmation_. as soon as practicable if the
Plan provides for payment to creditorflessor, the creditorflcssor has filed a proof of` claim or Debtor or Trustee has
filed a proof of claim for the secured creditor/lessor under § 501(c), and no objection to the claim is pending. lf

Debtor's payments under the Plan are timely paid, payments to creditors;' lessors under the Plan shall be deemed
contractually paid on time.

(a) Assumption of Leasestxecutory Contracts for Real or Personal Property to be Paid
and Arrearages Cured Through the Plan. Debtor assumes the following leasesfexecutory
contracts and proposes the prompt cure of any prepetition arrearage as follows

 

|j NONE

(b) Assumption of LeasesiExecutory Contracts for Real or Persona| Property to be Paid
Directly by Debtor. Debtor assumes the following leasefexecutory contract claims that are paid via
automatic debiti’draft from Debtor's depository account and are to continue to be paid directly to the
creditor or lessor by Debtor outside the Plan via automatic debiUdraft. The automatic stay is
terminated in rem as to Debtor and in rem and in personam as to any codebtor as to these creditors
and lessors upon the filing of this Plan. Nothing herein is intended to terminate or abrogate Debtor's
state law contract rights.

Last Four Digits of Acct. Crediton'l_.essor Property!Collatera|
No.

1_ 0988 Verizon Ce|l Phone

 

[§] NoNE

 

(c) Rejection of Leasestxecutory Contracts and Surrender of Real or Personal Leased
Property. Debtor rejects the following leases)lexecutory contracts and will surrender the following
leased real or personal property. The automatic stay is terminated in rem as to Debtor and in rem
and in personam as to any codebtor as to these creditors and lessors upon the filing of this Plan.

 

Page 4 of 6

 

 

'i'.

Case 9:19-bk-Ol760-FI\/|D Doc 2 Filed 03/01/19 Page 5 of 6
GENERAL UNSECURED CREI!ITORS. General unsecured creditors with

allowed claims shall receive a pro rata share ofthe balance of any funds remaining after
payments to the above referenced creditors or shall otherwise be paid under a subsequent
Order Confirming Plan. The estimated dividend to unsecured creditors shall be no less than $0.00

 

D.

GENERAL PLAN PROVISIONS:

l. Secured creditors, whether or not dealt with under the Plan, shall retain the liens securing such
claims.
2. Payments made to any creditor shall be based upon the amount set forth in the creditor's proof of

claim or other amount as allowed by an Order of the Bankruptcy Court.

3. lf Debtor fails to check (a) or (b) below_. or if` Debtor checks both (a) and (b). property of the estate
shall not vest in Debtor until the earlier of` Debtor's discharge or dismissal ofthis case, unless the Court
orders otherwise. Property of the estate

m (a) shall not vest in Debtor until the earlier of Debtor's discharge or dismissal of this case. unless the
Court orders otherwise, or

iii (b) shall vest in Debtor upon confirmation of the Plan.

4. The amounts listed for claims in this Plan are based upon Debtor's best estimate and belief and!or the
proofs of claim as filed and allowed. Un|ess otherwise ordered by the Court, the Trustee shall only pay
creditors with filed and allowed proofs ofclaim. An allowed proof of claim will control. unless the Court
orders otherwisel

5. Debtor may attach a summary or spreadsheet to provide an estimate of anticipated distributionsl The
actual distributions may vary. lfthe summary or spreadsheet conflicts with this Plan, the provisions of the
Plan control prior to confirmation, after which time the Order Confirming Plan shall control.

6. Debtor shall timely file all tax returns and make all tax payments and deposits when due.

(However. if Debtor is not required to file tax rcturns, Debtor shall provide the Trustee with a statement to
that effect.) For each tax return that becomes due after the case is filed, Debtor shall provide a complete copy
of the tax return_. including business returns if Debtor owns a business, together with all related W-Zs and
Form 10995, to the Trustee within 14 days of filing the return. Unless otherwise ordered_. consented to by the
Trustee, or ordered by the Court, Debtor shall turn over to the Trustee all tax refunds in addition to regular
Plan payments Debtor shall not instruct the Internal Revenue Serviee or other taxing agency to apply a
refund to the following year's tax liability. Debtor shall not spend any refund without first having
obtained the Trustee's consent or Court approval.

 

Page 5 of6

 

CHQP 9'19-hl<-Ol760-F|\/|D DOC 2 Fi|P(i 03/01/19 Page 6 Ol 6
E. NONSTANDARD PROVISIONS as Defined in Federal Rule of Bankruotcv Procedure 3015(cl. Note:

Any nonstandard provisions of this Plan other than those set out in this section are deemed void and are strickcn.

 

 

 

 

 

CERTIFICATION

By filing this document, the Attorney for Debtor, or Debtor, if not represented by an attorney, certifies
that the wording and order of the provisions in this Chapter 13 Plan are identical to those contained in the
Model Plan adopted by this Court, and that this Plan contains no additional or deleted wording or nonstandard
provisions other than any nonstandard provisions included in Section E.

sIGNATURE(s)=

    

YZ/!;e c%@/l O”Z//Q//Q
/J ’ ' Date <_-,'7//%/?

 

Attorney for Debtorlsi

f Date 62%§ /,¢

Page 6 of 6

